Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13th, 2021 has been entered.
Response to Amendment
The amendment filed July 13th, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 12-16, and 18-20 are rejected 35 U.S.C. 103 as being unpatentable over Martin Jr. (US 3,880,387) in view of Mastrolia (US 2010/0155535).
Regarding claim 1, Martin Jr. ‘387 teaches (figures 1-3) an ejection seat (42) for an aircraft (Col. 2 Line 56), comprising:
a seat frame (seat has frame/rigid structure); and
a moveable headrest (a portion of seat where crew-member’s head rest (as shown in the figure below); headrest moves with the seat) attached to the seat frame, the moveable headrest including a first piercer assembly/ the outer prong (43) configured for fracturing a canopy (Col. 2 Lines 63-68; Col. 3 Lines 1-6),
wherein the first piercer assembly is connected to the moveable headrest (clearly seen in figure 3),

the first piercer assembly configured to pivot in unison with the moveable headrest.
However, Mastrolia ‘535 teaches (figures 1-2) a movable headrest (30) comprising a pair of struts (42, 44) that are pivotalby attached to seat back (16) of seat frame (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin Jr. ‘387 to incorporate the teachings of Mastrolia ‘535 to configure the moveable headrest and the first piercer assembly as claimed above to cradle the crewmember’s head against side loads (Para 0019).

    PNG
    media_image1.png
    356
    716
    media_image1.png
    Greyscale

Regarding claim 2, modified Martin Jr. ‘387 teaches (figures 1-3) an ejection seat (42) wherein the moveable headrest includes a head panel and the first piercer assembly is attached to the head panel (headrest is formed of frame and panels).
Regarding claim 6, modified Martin Jr. ‘387 teaches (figures 1-3) an ejection seat (42) wherein the moveable headrest includes a first strut (as shown in the figure above) disposed on a first side of the moveable headrest.

an ejection seat (42) having a seat frame (Col. 2 Line 56; seat has a frame/rigid structure); and
a moveable headrest (a portion of seat where crew-member’s head rest (as shown in the figure below); headrest moves with the seat) attached to the seat frame, the moveable headrest including a first piercer assembly/ the outer prong (43) configured for fracturing a canopy (Col. 2 Lines 63-68; Col. 3 Lines 1-6),
wherein the first piercer assembly is connected to the moveable headrest (clearly seen in figure 3),
but it is silent about a movable headrest pivotably attached to the seat frame, and
the first piercer assembly configured to pivot in unison with the moveable headrest.
However, Mastrolia ‘535 teaches (figures 1-2) a movable headrest (30) comprising a pair of struts (42, 44) that are pivotalby attached to seat back (16) of seat frame (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin Jr. ‘387 to incorporate the teachings of Mastrolia ‘535 to configure the moveable headrest and the first piercer assembly as claimed above to cradle the crewmember’s head against side loads (Para 0019).
Regarding claim 13, modified Martin Jr. ‘387 teaches (figures 1-3) a system wherein the moveable headrest includes a first strut (as shown in the figure above) disposed on a first side of the moveable headrest and a second strut (as shown in the figure above) disposed on a second side of the moveable headrest. 
Regarding claim 14, modified Martin Jr. ‘387 teaches (figures 1-3) a system wherein the first piercer assembly/ the outer prong (43) includes the first strut (as shown in the figure below) (Col. 2 Line 68).
Regarding claim 15, modified Martin Jr. ‘387 teaches (figures 1-3) a system further comprising a second piercer assembly/the inner prong (45) (Col. 3 Lines 2-3).
Regarding claim 16, modified Martin Jr. ‘387 teaches (figures 1-3) a system wherein the second piercer assembly/ the inner prong (45) includes the second strut (as shown in the figure above).
Regarding claim 18, Martin Jr. ‘387 teaches (figures 1-3) a method for ejecting an occupant/crew-member from an aircraft cockpit covered by a canopy (26), comprising: 
propelling an ejection seat (42) having a seat frame toward the canopy (Col. 2 Lines 63-68; Col. 3 Lines 1-6; seat has frame/rigid structure);
a moveable headrest (a portion of seat where crew-member’s head rest (as shown in the figure below); headrest moves with the seat) attached to the seat frame, the moveable headrest including a first piercer assembly/ the outer prong (43) configured for fracturing a canopy (Col. 2 Lines 63-68; Col. 3 Lines 1-6); and
activating the first piercer assembly to fracture the canopy (Col. 2 Lines 59-68; Col. 3 Lines 1-6; the first piercer assembly is activated with the ejection seat),
wherein the first piercer assembly is connected to the moveable headrest (clearly seen in figure 3),
but it is silent about pivoting a movable headrest pivotably attached to the seat frame, and
the first piercer assembly configured to pivot in unison with the moveable headrest.
However, Mastrolia ‘535 teaches (figures 1-2) a movable headrest (30) comprising a pair of struts (42, 44) that are pivotalby attached to seat back (16) of seat frame (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin Jr. ‘387 to incorporate the teachings of Mastrolia ‘535 to configure the moveable headrest and the first piercer assembly as claimed above to cradle the crewmember’s head against side loads (Para 0019).
Regarding claim 19, modified Martin Jr. ‘387 teaches (figures 1-3) a method further comprising activating a second piercer assembly/ the inner prong (45) attached to the movable headrest  (Col. 2 Lines 59-68; Col. 3 Lines 1-6; the second piercer assembly is activated with the ejection seat).
Regarding claim 20, modified Martin Jr. ‘387 teaches (figures 1-3) a method wherein the moveable headrest includes a first strut (as shown in the figure above) disposed on a first side of the moveable headrest and wherein the first piercer assembly/ the outer prong (43) includes the first strut (as shown in the figure above).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin Jr. (US 3,880,387) and Mastrolia (US 2010/0155535) as applied to claim 12 above, and further in view of Bolton et al. (US 4,275,858).
Regarding claim 17, modified Martin Jr. ‘387 teaches an invention as discussed in claim 12 above but it is silent about at least one of an aft piercer assembly disposed aft of the ejection seat and configured for fracturing the canopy and a forward piercer assembly disposed forward of the ejection seat and configured for fracturing the canopy. 
However, Bolton et al. ‘858 teaches (figure 1) an aircraft cockpit canopy comprising a transparent panel (11) in a frame (12) where five fusible elements (13) in a canopy shattering sub-system and eight fusible elements (14) in a canopy removal sub-system are embedded to shatter the canopy (Col. 7 Lines 7-11, 43). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin Jr. ‘387 to incorporate the teachings of Bolton ‘858 to configure a fracturing aft piercer assembly disposed aft of the ejection seat and a fracturing forward piercer assembly disposed forward of the ejection seat to shatter canopy into pieces such that the pieces of canopy shattered out will be small in size and momentum (Col. 7 Lines 43-44).
Allowable Subject Matter
Claims 3-5 and 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed July 13th, 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin Jr. (US 3,880,387) and Mastrolia (US 2010/0155535).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/7/2022